TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00190-CR




Joe Don Coon, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF MCCULLOCH COUNTY
NO. 9673, HONORABLE RANDY YOUNG, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In February 2002, appellant Joe Don Coon pleaded guilty to harassment and was
placed on deferred adjudication probation.  See Tex. Pen. Code Ann. § 42.07 (West Supp. 2004-05). 
The trial court subsequently adjudicated Coon guilty and sentenced him to 180 days in jail and a
$2000 fine, but the court suspended imposition of sentence and returned Coon to probation.  This
appeal followed.
Coon does not claim to be indigent.  He did not request a reporter’s record or make
the necessary arrangements for filing a brief.  See Tex. R. App. P. 37.3(c), 38.8(b)(4).  We have
examined the record before us and find no matter that should be addressed in the interest of justice.
 

The conviction is affirmed.
 
 
                                                ___________________________________________
                                                Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Affirmed
Filed:   August 16, 2005
Do Not Publish